DETAILED ACTION
This action is response to communication:  response to amended claims field on 09/11/2020.
Claims 12-22 are currently pending in this application.  
The IDS filed on 09/17/2020 has been accepted.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 12-22, claim 12 recites a computer implemented method of “quantum-secured communications.”  Claim 12 simply recites an authenticator that uses one or more quantum keys.  However, these quantum keys are not recited/used in any way for authentication.  The claim simply recites checking whether a message is authentic based on a comparison of a tag and a comparison tag.  The claims are unclear how such methods utilize a 
As per claim 20, the claim recites wherein quantum key distribution happens concurrently with message authentication.  However, independent claim 12 already recites utilizing a quantum key.  It is unclear how the system already has a quantum key if quantum key distribution has not occurred yet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Application Publication 2009/0106553 (hereinafter Wang), in view of Kim et al. US Patent Application Publication 2009/0147955 (hereinafter Kim)

As per claim 12, Wang teaches a computer-implemented method of quantum-secured communications comprising: receiving a message and an authentication tag for the message (Figure 7, paragraphs 106-108 with Bob receiving message from Alice; see paragraphs 82 and 83 with Bob receiving  optical signal from Alice; optical signal is the message and authentication tag), deriving a comparison tag for the message based at least in part on an authenticator that uses one or more quantum keys, wherein the authenticator uses stream-wise operations (Figure 7, paragraph 107 wherein wherein Bog modulates phase shift based on device key and a phase shift based on user key).
Although Wang teaches deriving a comparison tag, Wang does not explicitly teach checking whether the message is authentic based on a comparison of the authentication tag and the comparison tag.  However, checking whether data is authentic based on comparisons of its own calculate information and received information is notoriously well known in the art.  For example, see Kim (paragraph 35, claim 4, and throughout with comparing a calculated hash value with a received hash value).  Further, Wang teaches utilizing quantum cryptography to bit streams (paragraph 33, 38, and throughout, thus utilizing stream-wise operations).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with Kim.  One of ordinary skill in the art would 
As per claim 19, it would have been obvious over the Wang combination wherein the computing device is part of one of: a phasor measurement unit or phasor data concentrator in an electric grid, a node in a high-speed trading system; a control station in a water management system; and a control station in an oil or gas distribution system.  Wang teaches a quantum cryptography system (see abstract), and such systems require optical measurements/phasor measurements.  Therefore, it would have been obvious, if not inherent, over Wang to utilize a quantum cryptographic system in a phasor measurement unit.  
	As per claim 20, it would have been obvious, if not inherent, over Wang wherein quantum key distribution happens concurrently with message authentication. Wang teaches utilizing optical signals and key distribution/message authentication in the same step (paragraphs 83-85).  Such steps as taught by Wang occur at light speeds, and thus, it would have been obvious, if not inherent, that such steps would occur concurrently.   


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, and further in view of Matsumoto US Patent Application Publication 2008/0144833 (hereinafter Matsumoto). 
As per claim 13, the Wang combination does not explicitly teach wherein the authenticator uses cyclic redundancy code operations.  However, utililizing CRC is well known in the art.  For example, see Matsumoto, such as in paragraph 22.  
.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, in view of Akiyama et al. US Patent Application Publication 2005/0271203 (hereinafter Akiyama), and further in view of Cerf et al. US Patent Application Publication 2004/0109564 (hereianfter Cerf).
 	As per claim 14, as best understood by the Examiner, Wang as modified does not explicitly teach wherein the authenticator is a function f(alpha) that uses a binary polynomial alpha(x) based on the message, an irreducible binary polynomial p of degree b, and a b-bit quantum key k of the one or more quantum keys.  However, such mathematical functions are notoriously well known in the art and would be obvious to utilize.  For an example of such functions, such as an irreducible polynomials utilizing certain degrees, see Akiyama, such as in paragraph 24.  Further, for utilizing binary polynomials and quantum keys, see Cerf, such as in paragraph 89.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Akiyama.  One of ordinary skill I the art would have been motivated to perform such an addition to create more security (paragraph 21 of Akiyama).

	As per claim 15, as best understood by the Examiner, the Wang combination teaches wherein bits of the message are coefficients of the binary polynomial based on the message (see Akiyama paragraph 24 in combination with binary polynomials as taught in Cerf).
	As per claim 18, as best understood by the Examiner, it would have been obvious over the Wang combination to reuse the binary polynomial p in the authenticator for different messages but different values of quantum keys used in authenticator for different messages (it would have been obvious to one of ordinary skill in the art to use new or old values when computing values; it is merely a user/design choice and would also have been obvious to one of ordinary skill in the art to use new or recycled values as there is always a balance between speed/security).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, and further in view of Mitchell et al. US Patent Application Publication 2006/0093376 (hereinafter Mitchell).
	As per claim 21, Wang as modified does not explicitly teach wherein the message and autehtnication tags are output as part of a data stream on a single fiber connection, and wherein the method further comprises repeating the receiving, the deriving, and the outputting for each of one or more other messages that are output as part of other data streams 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Mitchell.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security (Mitchell paragraphs 8 and 9).
 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, in view of Obana et al. US Patent Application Publication 2009/0240913 (hereinafter Obana).
	As per claim 22, Wang as modified does not explicitly teach wherein the authenticator uses hashing operations with Toeplitz matrices.  However, utilizing such functions would have been obvious.  For example, see Obana, such as in paragraph 14.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the Wang combination with Obana.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and to perform calculations having a reduced number of elements (paragraph 7 of Obana).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495